WALKER, Justice, for the Court:
Mrs. Gervais’ petition for rehearing is hereby granted. The opinion originally issued in this cause is withdrawn, and this opinion issued in its place.
This appeal must be dismissed for lack of jurisdiction. The final decree was entered by the Chancery Court of Forrest County, Mississippi, on January 10, 1975. The appellant admits that his appeal bond was not posted until April 3, 1975, eighty-three days after the rendition of the final judgment. Mississippi Code Annotated section 11-51-5 (Supp.1976) provides that appeals to the Supreme Court must be perfected within forty-five days after the rendition of the decree. An appeal may not be considered as perfected until the required bond has been posted. Miss.Code Ann. § 11-51-53 (1972). In this case, it is undisputed that the bond was not posted and the appeal not perfected within the forty-five days allowed by the statute. We have held that the failure to post bond within the time allowed by the statute deprives this Court of jurisdiction. See, e. g, Fisher v. Crowe, 289 So.2d 921, 924 (Miss.1974). Lack of jurisdiction, of course, may be raised at any time. Therefore, Mr. Kennedy’s appeal must be dismissed for lack of jurisdiction.
*1040PETITION FOR REHEARING GRANTED, FORMER OPINION WITHDRAWN, AND APPEAL DISMISSED.
GILLESPIE, C. J., PATTERSON and IN-ZER, P. JJ., and SMITH, ROBERTSON, SUGG, BROOM and LEE, JJ., concur.